Citation Nr: 1042489	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether termination of payment of non-service connected pension 
benefits due to incarceration as of June 5, 1999, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Chicago, 
Illinois that terminated payment of the Veteran's non-service 
connected pension benefits due to incarceration, effective June 
5, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

"If any individual to or for whom pension is being paid under a 
public or private law administered by VA is imprisoned . . . as a 
result of conviction of a felony or misdemeanor, such pension 
payments will be discontinued effective on the 61st day of 
imprisonment following conviction." 38 C.F.R. § 3.666 (2010); 
see also 38 U.S.C.A. § 1505(a) (West Supp. 2009); Latham v. 
Brown, 4 Vet. App. 265 (1993), aff'd 11 F.3d 1070 (Fed. Cir. 
1993) (table).

The Veteran's non-service connected pension benefit payments were 
terminated effective June 5, 1999, by way of a December 2005 RO 
decision based on the Veteran's incarceration since April 4, 
1999.  The Veteran essentially argues that although he has been 
incarcerated in a state penitentiary since April 4, 1999, because 
he was not convicted until June 4 or 8, 1999, he is entitled to 
unpaid benefits for the 60-day period following his conviction, 
and that payments should not have been terminated until August 5 
or 9, 1999.

The Board notes, by way of background, that the Veteran submitted 
a February 2005 statement from the Sheriff of Cook County, 
Illinois entitled Verification of Incarceration that reflects 
that the Veteran was incarcerated on April 4, 1999.  A September 
2005 RO decision proposed to terminate the Veteran's non-service 
connected pension payments due to incarceration effective April 
4, 1999, and the Veteran was provided with 60 days to respond 
(although the Board notes that an October 1999 notice to the 
Veteran reflects that payments had already been suspended 
administratively due to his benefit checks having been returned 
to VA as nondeliverable).  The Veteran did not respond within the 
60-day period, and his pension benefits were terminated by way of 
a December 2005 RO decision, which decision also amended the 
termination date to June 5, 1999, 61 days after the Veteran's 
incarceration date.  

In a January 2006 notice of disagreement, the Veteran argued that 
although he was incarcerated on April 4, 1999, he was not 
convicted until June 8, 1999 and, therefore, that he was entitled 
to 60-days of pension benefits following his conviction date.  
The Board notes that in subsequent January 2007 correspondence, 
the Veteran reported that his conviction date was June 4, 1999.

The Board acknowledges that in May 2006, the RO sent a letter to 
the Illinois Department of Corrections explaining the provisions 
of 38 C.F.R. § 3.666 and requesting that an enclosed Form 21-
4193, Notice to VA of Veteran or Beneficiary Incarcerated in a 
Penal Institution, be completed and returned to VA.  
Subsequently, in May 2006, a completed Form 21-4193 was returned 
to VA, which reflects that the Veteran committed two felonies - 
aggravated arson in August 1997 and retail theft in March 1998, 
and in box eight entitled "date of commitment following 
conviction," the corrections record office supervisor wrote 
"received at Illinois Department of Corrections January 28, 
2000."  No conviction dates, however, were provided.

Also, the Board acknowledges that a March 2006 inmate statement 
from the Illinois Department of Corrections (online search 
system) reflects the same January 28, 2000 custody date, with 
parole set for 2028, but then goes on to reflect that the Veteran 
was taken into custody in November 1998 for aggravated arson and 
November 1999 for retail theft. 

The Board finds that, based on the evidence of record, it is 
unable to ascertain the exact incarceration and conviction dates 
for the aggravated arson and retail theft felonies and, 
therefore, the proper date for termination of pension benefits 
due to incarceration following conviction.  As noted above, the 
Veteran reported that he was incarcerated on April 4, 1999 and 
convicted on either June 4 or 8, 1999, presumably for both 
felonies, and the corrections department reported that he was 
"received" at the department of corrections on January 28, 
2000, but never provided any conviction dates.  Therefore, in 
light of VA's duty to assist the Veteran in obtaining relevant 
records not in the custody of federal agencies, the Board finds 
that a remand is necessary to provide both the Illinois 
Department of Corrections, and the Veteran, an opportunity to 
provide documentation verifying the Veteran's incarceration and 
conviction dates for the two felonies.  See 38 C.F.R. § 3.159 
(2010) ("such efforts will generally consist of an initial 
request for the records and, if the records are not received, at 
least one follow-up request.").

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the Illinois 
Department of corrections of the Veteran's 
incarceration and conviction dates for (1) 
aggravated arson committed in August 1997, 
and (2) retail theft committed in March 1998, 
explaining that the Veteran reported that he 
was incarcerated for one or both on April 4, 
1999, and convicted of one or both on June 4 
or 8, 1999.  Any records obtained should be 
associated with the claims file.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

2.  If no response is received from the 
Illinois Department of Corrections, or if it 
is not possible to ascertain the correct 
incarceration and conviction dates from the 
response received, then provide the Veteran 
with an opportunity to submit documentary 
evidence of his incarceration and conviction 
dates for the aggravated arson and retail 
theft felonies, and note that he had 
previously reported that he was incarcerated 
on April 4, 1999, and convicted on June 4 or 
8, 1999.

3.  Then, readjudicate the issue of whether 
termination of the payment of pension 
benefits, effective June 5, 1999, was proper.  
If the Veteran's claim remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  After the Veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


